In an action for declaratory and injunctive relief, defendant appeals from a judgment of the Supreme Court, Suffolk County, entered May 25, 1973, which, inter alia, declared effective reservations in a 1960 deed from plaintiff to defendant, which deed was allegedly corrected by a 1970 deed. Judgment reversed, on the law, with costs, and action remanded to Special Term for entry of judgment in accordance with the views set forth herein. The judgment is erroneous insofar as it declared the first three reservations in the 1960 deed to be subsisting, a fault conceded on appeal by plaintiff, whose reply to defendant’s counterclaim admitted the exhaustion by plaintiff of its right of excavation. Upon remand, judgment should be entered declaring that plaintiff has not abandoned the use reserved to it by the fourth reservation and that the fourth reservation is effective and, with respect thereto, granting to plaintiff appropriate injunctive relief. Further, the judgment should declare that the first three reservations in the deeds are no longer effective and, with respect to those reservations, grant defendant appropriate injunctive relief. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.